Citation Nr: 0006000	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back strain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1977 to October 
1983.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the claim for an increased evaluation 
for service-connected low back strain.  VA received the 
veteran's notice of disagreement in December 1996.  In 
January 1997, a statement of the case was issued, and the 
veteran submitted his substantive appeal which included a 
request for a personal hearing before a member of the Board.  
The veteran testified before a hearing officer at the RO in 
February 1997.  At that time, it was noted that the hearing 
satisfied the veteran's request and that he did not wish to 
have an additional hearing before a member of the Board.  See 
February 1997 personal hearing transcript at page 1.  In 
September 1998, the Board remanded this case for further 
development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected low back strain is 
manifested by complaints of pain and stiffness, comparable to 
lumbosacral strain with characteristic pain on motion.  

3.  Spasm, unilateral loss of lateral spine motion, or 
moderate limitation of lumbar motion are not present and are 
not more closely approximated.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected low back strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 
4.71a, Diagnostic Codes 5003, 5285, 5286, 5289, 5292, 5293, 
5295, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document the veteran's diagnosis 
and treatment of low back strain.  

A VA examination was conducted in November 1983.  The 
examiner reported a diagnosis of chronic lumbar spine pain 
with normal physical examination.  X-rays revealed a normal 
lumbar spine.  

In a December 1993 decision, the RO granted the claim of 
service connection for chronic low back strain.  The 
disability was rated as 10 percent disabling.  

VA records reflect treatment for muscle pain syndrome in 
September 1995.  The examiner diagnosed chronic back strain.  
X-rays showed that the intervertebral spaces were well 
maintained, and there was not any evidence of fracture of 
dislocation.  

In an undated letter received in October 1996, a 
chiropractor, Joseph Democko, reported that the veteran did 
not receive treatment in his office.  The veteran had replied 
to a free spinal screening offer that appeared in a local 
newspaper.  He was not willing to undergo treatment, and the 
screening was not in depth enough to obtain a full diagnosis.  
The attached report, dated in August 1996, reflects the 
veteran's complaints of right leg and hip pain, bilateral arm 
and shoulder pain, neck pain, low back pain, and neck 
stiffness.  The examination revealed the following: disc 
thinning L4-L5, L5-S1; negative for fracture or gross osseous 
pathology; and normal alignment.  The report reflects 
diagnoses of lumbar disc degeneration, cervical vertebral 
segmental dysfunction, cervical neck pain and C-5 
subluxation.  The prognosis was that the veteran would 
continue to experience low back pain on and off, and that his 
condition will worsen without treatment.  

A VA examination was conducted in November 1996.  The veteran 
reported that he had suffered from a stroke and that his back 
has not been as strong since that time.  He was not on 
medication, and had not undergone surgery.  On examination, 
there were no postural abnormalities or fixed deformities.  
Musculature of the back was within the limits of normal 
without spasm.  Forward flexion was 90 degrees, backward 
extension was 35 degrees, right and left lateral flexion was 
40 degrees, and bilateral rotation was 35 degrees.  There was 
no objective evidence of pain on examination.  The 
neurological examination was within normal limits, and deep 
tendon reflexes were normoactive.  The bilateral straight 
leg-raising test was negative at 90 degrees.  There was no 
sign of radiculopathy on examination.  The examiner reported 
that the x-rays did not reveal evidence of degenerative joint 
disease/degenerative disk disease.  The examiner reported a 
diagnosis of chronic low back strain, by history.  

In February 1997, the veteran appeared and testified before a 
hearing officer at the RO.  The veteran testified that he 
experiences pain down both of his legs, and that it radiates 
all the way up to his neck and shoulder.  He has difficulty 
turning his head.  There have been instances where the pain 
is so severe that it inhibits his walking, and that he has to 
stop when he stands up.  There have also been occasions when 
the back pain radiates down to his legs to the point that he 
has to hold onto something to keep from falling.  The pain is 
severe when he first stands up from sitting.  He takes 
aspirin on a daily basis, and it provides some relief.  He 
feels back pain when sitting, standing, and lying down.  He 
has had problems with incontinence for about 10 years.  He is 
not employed, and he last worked on a temporary basis as a 
cabinet installer. He lost a job in construction because of 
the back disability.  The last position he lost due to his 
back disability was in 1993.  The veteran also feels that his 
back disability contributed to the end of his marriage, and 
interferes with his relationship with his children.  In the 
past, he had undergone physical therapy.  He is not receiving 
treatment currently.  He cannot do any type of back strain or 
exercises, and a physician has imposed limits with regard to 
lifting.  

As noted in the Introduction, the Board remanded this case in 
September 1998 for further development, which included 
securing records that the Social Security Administration used 
to award the veteran disability benefits.  As per the Board's 
remand, the records and a copy of the decision were obtained.  
However, they show his disability award was based on a 
psychiatric disorder, not his service-connected low back 
strain.  

In the September 1998 remand, the Board also requested that a 
VA examination should be scheduled.  That examination was 
conducted in May 1999.  The veteran reported that he had 
problems associated with bending, but not at any particular 
time.  Occasionally, about once a week, he experiences a 
sharp shooting pain that lasts for a few seconds and goes 
through his back at times when he is at rest.  The pain with 
bending usually happens three to four times a week, or every 
other day.  It is almost always associated with bending 
forward while sitting or bending while standing, and is 
associated with stiffness across the back when he attempts to 
straighten up.  He notes that there is stiffness in the 
morning when he arises, and it takes a few minutes to work it 
out.  He benefits from stretching and letting the hot water 
from the shower run on his back.  He has taken a variety of 
medications in the past, including Tylenol.  There have been 
at least four occasions where he has had some pain radiate 
down the right leg and with the leg either threatening to 
collapse or collapsing.  However, he has not had that problem 
since 1990.  During service, he would be placed on profiles 
and lost time because of it, but recently that has not been 
the case with losing time from work.  He is unemployed, but 
says that he does not feel like working around his house or 
car about one day a week because of his back trouble.  He was 
seen at that same VA facility in 1996, and his back 
examination was essentially normal.  

The examiner observed that the veteran walked normally, and 
that he was carrying a knapsack which he would fling around 
with ease and without any obvious evidence of any type of 
discomfort.  There was no paravertebral tenderness, or in the 
sacroiliac or sciatic notch areas.  He could bend to 90 
degrees in the frontal plane, and 40 degrees laterally 
bilaterally.  He could heel and toe walk without any 
difficulty whatsoever.  Motor and sensory examinations of the 
lower extremities were normal.  The examiner commented that 
the x-rays taken in 1996 showed a normal examination 
completely.  The examiner diagnosed lumbosacral strain with 
residuals.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for chronic low 
back strain, rated 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  Under 
Diagnostic Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

In this case, it is clear from the veteran's description of 
the problems associated with his low back strain, that the 
symptoms are chronic, particularly pain and stiffness.  
However, the veteran has also reported that he has been able 
to achieve relief from his pain by using aspirin, letting the 
hot water run on the area while in the shower, and working 
the stiffness in his back out when he awakens in the morning.  
Although he has complained of radiculopathy, there were no 
findings of this noted in the examination reports.  The 
findings noted in the VA examination reports do not indicate 
that there are manifestations such as muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, as required for a 20 percent rating under 
Diagnostic Code 5295.  Even when considering the Court's 
directives in DeLuca, the actual clinical findings do not 
indicate that the disability picture is comparable to the 
criteria for a higher rating under the Diagnostic Code 
currently applied.  Therefore, there is not a question as to 
which evaluation should apply since the current disability 
picture closely resembles lumbosacral strain with 
characteristic pain on motion, as required for a 10 percent 
rating under Diagnostic Code 5295.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5295, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect.  

Although the August 1996 report from the chiropractor 
reflects a diagnosis of lumbar disc degeneration, in the 
October 1996 letter, the chiropractor explained that the 
screening was not in depth enough to obtain a full diagnosis 
and that he did not treat the veteran on a regular basis.  
Additionally, at the time of a VA examination conducted 
approximately three months later, the x-rays did not reveal 
evidence of degenerative joint disease/degenerative disk 
disease.  Furthermore, the remaining medical evidence of 
record does not indicate that the veteran suffers from 
degenerative joint disease, or degenerative disk disease.  
Therefore, the disability could not be described as 
intervertebral disc syndrome (Diagnostic Code 5293), or 
degenerative joint disease (Diagnostic Code 5003).  

Given the reported ranges of motion noted in the examination 
reports, it is reasonable to conclude that the disability 
picture does not involve spine ankylosis (Diagnostic Code 
5286), or lumbar spine ankylosis (Diagnostic Code 5289).  
Also, the reported ranges of motion, even when including the 
veteran's complaints of pain and stiffness, do not indicate 
that the disability picture resembles or is comparable to 
moderate limited lumbar spine motion as required for a 20 
percent rating under Diagnostic Code 5292.  

Additionally, the record does not indicate that the veteran's 
back disability is due to a vertebra fracture.  Therefore, 
the Diagnostic Code which contemplates such disability, 5285, 
will not be applied. 

Here, the preponderance of the evidence is against the 
veteran's claim for a rating greater than 10 percent for low 
back strain.  Therefore, the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to a rating greater than 10 percent for service-
connected low back strain has not been established, and the 
appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

